Citation Nr: 1144672	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  05-19 496	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUE

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD) from July 18, 2003, to April 30, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO awarded service connection for PTSD and assigned a 30 percent disability evaluation from July 18, 2003.  The appeal was later transferred to the jurisdiction of the Louisville, Kentucky RO.  In an August 2009 decision, the Board awarded a 100 percent rating from April 30, 2009, and remanded the matter of entitlement to an initial rating in excess of 30 percent from July 18, 2003, to April 30, 2009, for additional development.

In September 2010, the Board denied entitlement to a rating in excess of 30 percent for PTSD from July 18, 2003, to April 30, 2009.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was made by the parties to the appeal.  In an Order dated March 2011, the Court vacated the September 2010 Board decision, and remanded the case to the Board for readjudication consistent with the Joint Motion.

(The decision below addresses the issue of entitlement to a higher initial evaluation in excess of 30 percent for PTSD from July 18, 2003, to April 30, 2009.  The issue of entitlement to a TDIU is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

From July 18, 2003, to April 30, 2009, the Veteran's service-connected PTSD was manifested by symptoms that resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment was not shown. 

CONCLUSION OF LAW

From July 18, 2003, to April 30, 2009, the criteria for a 70 percent schedular rating for service-connected PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, when the case was in appeal status.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim for a higher initial rating has been accomplished.  Through an August 2007 notice letter, the Veteran and his representative were notified of the information and evidence needed to substantiate the Veteran's claim for a higher initial rating for service-connected PTSD.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in June 2009, which followed the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

The August 2007 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the August 2007 letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his PTSD. 

In any event, as is the case here, once a Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d); 38 C.F.R. §§ 3.103(b)(1), 19.29; Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Huntington, West Virginia.  In February 2010, the RO received the Veteran's records from the Social Security Administration (SSA).  

The Veteran was provided a VA psychiatric examination in connection with his claim, the report of which is of record.  The examination report contains sufficient evidence by which to evaluate the Veteran's PTSD in the context of the rating criteria.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Because this appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been rated as 30 percent disabling under Diagnostic Code 9411 for the period from July 18, 2003, to April 30, 2009.   38 C.F.R. § 4.130.  Under Diagnostic Code 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is for consideration where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Finally, a 100 percent evaluation is assignable where there is total occupation and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 61 - 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 - 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 41 - 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 - 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Finally a GAF score of 21 - 30 is defined as "behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  Id.  

An August 2003 mental status examination showed that the Veteran was appropriately oriented and that his appearance was casual.  He had good hygiene and was pleasant and cooperative.  His mood was euthymic and his affect appropriate.  His mannerisms showed that he was mildly anxious.  There was no evidence of a thought disorder.  Memory and judgment were intact, and his insight was adequate.  

The Veteran underwent a VA examination in February 2004.  His reported symptoms included hypersensitivity to sounds, recurrent thoughts of Vietnam, and feelings of guilt over his actions there, as well as decreased appetite, sleep impairment, feelings of guilt, fatigue, decreased libido, tearfulness, anxiety and depression.  He had been married for 36 years and reported his relationship as good.  He was unemployed.  On mental status examination, the Veteran was alert and oriented.  Grooming was appropriate.  Speech was clear and coherent, and had normal rate and volume.  Communication ability was intact.  Eye contact was appropriate.  There were no signs of thought disorder; however, the Veteran did report auditory hallucinations in the form of conversations with deceased family members.  There were no other delusions or hallucinations reported; nor was there suicidal ideation.  Judgment, memory and cognitive functions were grossly intact.  Affect was appropriate and mood was depressed.  Self-care skills were generally adequate.  The Veteran did prefer to isolate himself and reported frequently getting lost when he left the house.  A GAF score of 50, indicative of serious symptoms, was assigned.

In subsequent VA clinical evaluations, the Veteran reported that he was doing well on the psychiatric medications prescribed to him.  In an August 2007 clinical evaluation, however, the Veteran stated that he just sat in the house and could not "even walk a block."  He slept approximately 1 hour each night.  In another clinical evaluation dated that same month, the Veteran reported that he no longer had the will to live but had no immediate plans to commit suicide.  Mental status examination, however, was essentially normal.  

In September 2007, the Veteran's wife provided a statement indicating that the Veteran's symptoms were worsening.  He was isolating from family and friends, had chronic insomnia and other sleep impairment, occasionally "lost time," and could not stay in the same room with family members.  He could not attend funerals or visit hospitals.  After an adjustment in his medication regimen, the Veteran reported to his VA clinician that his symptoms were improving.  He continued to attend individual therapy sessions throughout 2007 and into 2008; however, in July 2008, the Veteran experienced another exacerbation of symptoms, noting that he had been feeling "down and anxious" and that he was "just [sitting] around at home."  He denied suicidal or homicidal ideation as well as hallucinations.  A GAF score of 55, indicative of moderate symptoms, was assigned.  The Veteran's medications were adjusted again.  In September 2008, the Veteran reported that he was feeling better on his new medication regimen.  On April 30, 2009, however, a VA examination showed a serious increase in symptomatology and a GAF score of 38, indicative of major impairment in several areas, was assigned.  A 100 percent evaluation from April 30, 2009, has since been assigned.  

The Veteran received a private psychological evaluation in June 2011.  The claims folder was reviewed.  The private psychologist found that the Veteran's PTSD symptoms had been continuous since his discharge from active service in 1970 and were exacerbated by the death of his brother in 1989.  According to the psychologist, the Veteran had "suffered from a gross impairment in communication, persistent hallucinations, has exhibited grossly inappropriate behavior, presented a persistent danger of hurting himself and others, and has had an intermittent inability to perform activities of daily living to the point where he cannot obtain and retain substantial gainful employment."  The examiner pointed to records dated in 1992, in which the Veteran reported visual and auditory hallucinations, homicidal ideation, irritability and violent outbursts, isolation, and paranoia, among other symptoms.  The Veteran's affect in August 1992 was dull and blunted.  His wife stated that she frequently overheard the Veteran talking to himself and the Veteran admitted to auditory hallucinations.  He was very sensitive to sounds and was "quite labile in his mood."  A GAF of 38 was assigned.

The private psychologist also pointed to a May 1998 Social Security Administration (SSA) evaluation in which a GAF of 40, indicative of major impairment, was assigned.

During the June 2011 interview, the Veteran reported that he had always had auditory hallucinations and that at one point he had shot at his wife and mother.  He had "quite a bit" of suicidal ideation.  The Veteran indicated that he had suffered paranoia in the past but was less paranoid now.  He had constant nightmares and intrusive thoughts about Vietnam.  He was completely isolated from his family and stated that he no longer cared about them.  

During the interview, the Veteran's wife recalled that the Veteran would tear the curtains down from the window and choke her in his sleep while he was still on active duty.  Once he was discharged, his symptoms improved until the death of his brother in 1989.  Since then, the Veteran no longer wished to interact with family and friends, where once he had been "the person everyone wanted to talk to."  It had been years since he and his wife had had a "close" relationship.  The Veteran had no friends and would isolate himself from his family even during family outings.  She reported that he was always unable to sleep and often stood guard in the living room with a weapon.   Based on these interviews and a review of the evidence of record, the examiner found that the Veteran had suffered from a "gross impairment in communication" since the death of his brother in 1989.

On review, the Board finds that the evidence does not justify a 100 percent schedular rating between July 18, 2003, and April 30, 2009.  The Veteran's symptoms, as recorded in all of the VA examinations of record, as well as the several mental health-related outpatient entries, are not such as to reflect symptomatology akin to those listed for a 100 percent rating at any time.  Between July 18, 2003, and April 30, 2009, there was no gross impairment of thought processes or communication, no grossly inappropriate behavior, no persistent danger of hurting himself or others, no intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, or symptoms on par with these criteria.

Moreover, the evidence does not demonstrate that the Veteran's symptoms caused him to be totally impaired.  He had serious impairments in occupational and social functioning, as evidenced by the GAF score in 2004, but the evidence establishes that he was socially functional on a limited basis.  He had maintained his relationship with his wife.  Although he had stated that he was unable to be around his family members for more than a few minutes at time, in other clinical notes the Veteran indicated that he enjoyed spending time with his grandchildren.  The record also reflects that the Veteran attended family outings on some occasions, although he felt the need to isolate.  Although the Veteran found it difficult to be in social settings, between July 2003 and April 2009 he was not so totally socially impaired such as to warrant a 100 percent rating. 

However, during the time period in question, the Veteran did have serious symptoms of PTSD that impacted his social and occupational functioning such that a 70 percent rating is in order.  He had deficiencies in work, no friends, a need to isolate himself, auditory hallucinations, severe sleep impairment, and difficulty in coping with his life stressors, to include his combat memories.  Although the clinical notes show that his symptoms were often less severe than reported on examination, his symptoms were also controlled with a strict medication regimen.  The outpatient records show that the Veteran's symptoms became more pronounced at times when an adjustment to his medication was required.  A GAF score of 50 was noted on examination in February 2004, indicative of serious symptoms.  Although a GAF score of 55, indicative of only moderate symptoms, was noted on clinical evaluation in September 2007, the Board finds, with resolution of reasonable doubt in the Veteran's favor, that the Veteran's overall disability picture from July 18, 2003, to April 30, 2009, more closely approximated serious symptomatology.  

The Board notes that the Veteran's symptoms did not match those listed in 38 C.F.R. § 4.130 for a 70 percent rating.  The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

The Board finds that the Veteran's symptoms from July 18, 2003, to April 30, 2009, as evidenced by the VA examination reports, as well as the VA treatment records, the Veteran's statements and testimony, GAF scores, and the private treatment evaluation discussing the increase in severity of the Veteran's symptoms over time, reflect a serious disability.  Thus, in resolving reasonable doubt in favor of the Veteran, a 70 percent rating more accurately reflects the Veteran's overall disability during this period.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a higher initial rating of 70 percent for PTSD from July 18, 2003, to April 30, 2009, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran, who is unemployed, attributes his inability to maintain employment to his PTSD symptoms.  The Court has held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Therefore, the question of whether the Veteran is entitled to a TDIU for the period from July 18, 2003, to April 30, 2009, must be returned to the AOJ for adjudication.

The Veteran should also be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate entitlement to a TDIU rating.  See 38 C.F.R. § 3.159(b)(1).  The letter should include information regarding the criteria for assigning effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Additionally, a VA examiner should consider whether the Veteran's service-connected disabilities combined to render him unable to secure or follow substantially gainful employment during the period in question.

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating for the period from July 18, 2003, to April 30, 2009.  The letter should contain notice of the manner in which effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file. 

2.  Upon completion of the foregoing, refer the claims file to a qualified examiner for an opinion as to whether service-connected disabilities likely combined to render the Veteran unemployable from July 18, 2003, to April 30, 2009, or at any point during that time.  (Consideration should include service-connected PTSD and scars on the head, face or neck.)  The examiner should comment on the pertinent evidence, including the retrospective review provided by the private psychologist in July 2011.

If the reviewer determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After undertaking any other development deemed appropriate, adjudicate whether the Veteran is entitled to a TDIU rating at any point from July 18, 2003, to April 30, 2009.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


